t c summary opinion united_states tax_court rodney m fujiyama and vicki ann fujiyama petitioners v commissioner of internal revenue respondent docket no filed date rodney m fujiyama and vicki ann fujiyama pro_se brian m harrington for respondent marvel judge this case was heard pursuant to the provisions of sec_7463 in effect at the time the petition was filed ' the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ‘all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined that petitioners are liable for an addition_to_tax for negligence under sec_6653 for the only issue for decision is whether petitioners are liable for the addition_to_tax for negligence pursuant to sec_6653 for in the amount of percent of the interest due on the underlying deficiency of dollar_figure which respondent computed in connection with the disallowance of research_and_development expenditures deducted in by jojoba research partners hawaii a limited_partnership background some of the facts have been stipulated and are so found we incorporate the stipulation of facts by this reference petitioners resided in honolulu hawaii on the date the petition was filed hereinafter references to petitioner are to rodney m fujiyama petitioner graduated from law school and has been licensed to practice law since petitioner’s legal practice focuses primarily on business transaction planning petitioner does not practice tax law and has very little tax experience when one of petitioner’s clients requires tax_advice petitioner engages the services of a national or local accounting firm to assist him in his notice_of_deficiency respondent determined that petitioners are liable for a negligence_penalty in the amount of percent of the interest due on dollar_figure respondent conceded in his trial memorandum that the penalty should be limited to percent of the interest due on dollar_figure investment in jojoba research partners hawaii in petitioner’s accountant robert mihara introduced petitioner to an investment opportunity in a limited_partnership known as jojoba research partners hawaii jojoba jojoba had entered into agreements with u s agri-research and development corp agri-research under which agri-research would provide agricultural research_and_development services with respect to the growing of jojoba plants in connection with its activities jojoba planned to deduct research_and_development expenditures under sec_174 which it expected would generate tax benefits for its investors petitioner believes but is not certain that he reviewed a private_placement memorandum ppm and a tax opinion letter in connection with his proposed investment in jojoba he also consulted his accountant mr mihara the ppm dated date stated this offering involves a high degree of risk the ppm also stated prospective investors are cautioned not to construe this memorandum or any prior or subsequent communications as constituting legal or tax_advice investors are urged to consult their own counsel as to all matters concerning this investment prior to the sale of any units each purchaser and or his offeree representative shall have the opportunity to ask questions of the general_partner spetitioner conceded that even if he did review the ppm before making his investment he probably did not read the entire document - - concerning any aspect of the investment described herein each investor may obtain any additional information necessary to verify the accuracy of the information contained in this memorandum to the extent that the general_partner possesses such information or can acquire it without unreasonable effort or expense no representations or warranties of any kind are intended or should be inferred with respect to the brconomic return or tax advantages which may accrue to the investors in the units bach purchaser of units herein should and is bxpected to consult with his own tax advisor as to the tax aspects in addition to the general warnings the ppm described the risk factors with respect to the projected federal_income_tax consequences of an investment in jojoba as follows the general_partner anticipates that a substantial portion of the capital contributions of the limited partners to the partnership will be used for research_and_experimental_expenditures of the type generally covered by sec_174 of the code however prospective investors should be aware that there is little published authority dealing with the specific types of expenditures which will gualify as research or experimental expenditures within the meaning of sec_174 and most of the expenditures contemplated by the partnership have not been the subject of any prior cases or administrative determinations no ruling by the service has been or will be sought regarding deductibility of the proposed expenditures under sec_174 of the code the ppm referred prospective investors to a date tax opinion letter prepared by the law firm of caplan resnick and addressed to jojoba’s general_partner caplan letter the caplan letter discussed various federal_income_tax principles and opined regarding the application of those principles to the jojoba investment caplan resnick based its opinion on the representations made by jojoba’s general_partner which the firm claimed it independently verified by personally interviewing officers of agri-research visiting a typical experimental jojoba plantation and reviewing various documents including the ppm the research_and_development agreement the license agreement and documentation concerning the acquisition of rights to the use of real_property upon which the research would be conducted the caplan letter specifically addressed the deductibility of research_and_development expenditures under sec_174 and concluded because of the scarcity of judicial opinions and legislative enactments regarding sec_174 and because jojoba may incur expenses which are not presently contemplated it is not possible to guarantee the deductibility of certain expenditures as research_and_development expenses the general_partner intends to conduct the jojoba business such that to the extent possible substantially_all jojoba’s expenditures_for research_and_development qualify under sec_174 before making the investment in jojoba petitioner discussed with mr mihara jojoba’s profit potential and the research_and_development deduction that jojoba anticipated claiming although mr mihara had no expertise regarding jojoba as a marketable commodity research_and_development expenditures generally or the requirements of sec_174 when he brought -- - jojoba to petitioner’s attention he nevertheless assured petitioner there would be no problem with the deduction mr mihara relied upon representations made by jojoba representatives that jojoba’s activities gualified as research_and_development and that investors would be able to take all these deductions and get all these tax benefits solely on the basis of those representations mr mihara concluded that jojoba was a legitimate research_and_development activity neither he nor petitioner did any independent research or analysis or consulted with any experts regarding the jojoba investment petitioner did not inquire regarding mr mihara’s involvement with jojoba or his qualifications to advise petitioner competently regarding the proposed investment in fact mr mihara was the accountant for and an investor in jojoba shortly after petitioner discussed jojoba with mr mihara petitioner made the minimum investment in jojoba petitioner paid dollar_figure by check and signed a promissory note for dollar_figure with percent interest per year in exchange for five limited_partnership units petitioner also executed a limited guaranty mr mihara had no personal knowledge regarding the jojoba plantation but he did receive occasional progress letters from agri-research regarding the activities allegedly being conducted on the jojoba plantation petitioner may have seen some of these progress letters but at the time of trial he did not recall whether he received any specific letter - agreement with agri-research and jojoba guaranteeing to the extent of the promissory note balance jojoba’s liability to agri-research under the research_and_development agreement petitioners’ federal_income_tax return for the taxable_year jojoba allocated an ordinary_loss of dollar_figure to petitioner as reflected in his schedule_k-1 partner’s share of income credits deductions etc issued by jojoba which petitioners deducted on their joint federal_income_tax return on date the tax_matters_partner of jojoba entered into a stipulation with respondent agreeing to be bound by this court’s decision in utah jojoba i research v commissioner tcmemo_1998_6 the facts regarding the underlying deficiency in utah jojoba i research are substantially identical to those in this case in utah jojoba i research we held that the partnership was not entitled to deduct its losses for research_and_development expenditures under sec_174 on date we entered a decision against jojoba the partnership involved in this case disallowing the research and expense deduction claimed for on date respondent issued a notice_of_deficiency to petitioners for in which he determined that petitioners are liable for an addition_to_tax for negligence pursuant to - - sec_6653 in connection with a research_and_development deduction disallowed at the partnership level discussion sec_6653 imposes an addition_to_tax equal to percent of the interest payable with respect to the portion of underpayment attributable to negligence or intentional_disregard_of_rules_and_regulations for the period beginning on the last day prescribed by law for payment of such underpayment determined without regard to any extension and ending on the date of the assessment of the tax for purposes of sec_6653 negligence is defined as lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 see 925_f2d_348 9th cir affg 92_tc_1 731_f2d_1417 9th cir affg 79_tc_714 negligence is determined by testing a taxpayer’s conduct against that of a reasonable prudent person zmuda v commissioner supra the commissioner’s decision to impose the negligence_penalty is presumptively correct 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 820_f2d_1464 9th - cir the taxpayer has the burden of proving that the commissioner’s determination is erroneous and that he did what a reasonably prudent person would have done under the circumstances rule a hansen v commissioner supra hall v commissioner 729_f2d_632 9th cir affg tcmemo_1982_337 58_tc_757 at trial petitioner claimed that he reasonably relied on representations made in the offering materials and on his accountant whom he described as a knowledgeable and experienced tax adviser petitioner argued that he did not need to independently investigate the investment because as an investor of moderate means he was entitled to rely upon the offering materials and the expertise of his accountant citing 902_f2d_380 5th cir revg tcmemo_1988_408 in support of his position petitioner also cited 469_us_241 in which the united_states supreme court stated when an accountant or attorney advises a taxpayer on a matter of tax law such as whether a liability -the parties agreed not to submit posttrial briefs in this case after the trial petitioner presented a closing argument and respondent submitted a memorandum of authorities with the consent of petitioner ‘petitioners also argued that we should abate the interest accrued on the deficiency see sec_6404 petitioners however have not complied with the statutory requirements for abatement whether petitioners are entitled to abatement of interest is not properly before us see id -- - exists it is reasonable for the taxpayer to rely on that advice most taxpayers are not competent to discern error in the substantive advice of an accountant or attorney to require the taxpayer to challenge the attorney to seek a second opinion or to try to monitor counsel on the provisions of the code himself would nullify the very purpose of seeking the advice of a presumed expert in the first place ordinary business care and prudence do not demand such actions citation omitted respondent argued that petitioner was negligent and that petitioner did not have a reasonable basis for his reporting position regarding jojoba we agree that petitioner’s reliance on the offering materials and on the advice of his accountant is not an adequate defense tt is well settled that a taxpayer’s reliance upon offering materials prepared in connection with the sale of an investment or upon the representations of investment insiders and promoter sec_1s not reasonable 39_f3d_402 2d cir reliance on representations by insiders promoters or offering materials is an inadequate defense to negligence affg tcmemo_1993_480 becker v commissioner tcmemo_1996_538 in this case not only was petitioner’s reliance on the offering materials not reasonable but petitioner ignored provisions in the ppm warning him to consult a competent and independent adviser ’ ‘the ppm did not make any affirmative statements indicating that the research_and_development deduction would be allowed by the irs and in fact warned against misconstruing the document continued it is equally well settled that although a taxpayer may avoid liability for the addition_to_tax under sec_6653 a if he reasonably relies in good_faith on a competent professional united_states v boyle supra reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 in order to successfully claim he reasonably relied on professional advice petitioner must demonstrate that the professional on whom he relied had sufficient expertise and knowledge of the pertinent facts to provide informed advice on the subject matter id becker v commissioner supra sacks v commissioner tcmemo_1994_217 affd 82_f3d_918 9th cir kozlowski v commissioner tcmemo_1993_430 affd without published opinion 70_f3d_1279 9th cir petitioner has not demonstrated that mr mihara had either the necessary expertise or the knowledge of pertinent facts to render informed advice on the investment to the continued as indicating the deduction would be proper likewise the caplan letter stated that the deduction might be subject_to attack by the irs and that several commentators have discussed the potential that the irs may attack a research_and_development partnership on the basis that it constitutes a material distortion_of_income the caplan letter also pointed out the lack of judicial opinions and legislative enactments regarding sec_174 and stressed it is not possible to guarantee the deductibility of certain expenditures as research_and_development expenses contrary mr mihara admitted at trial that he did not know much about research_and_development at the time of the initial investment in jojoba but nevertheless assured petitioner there would not be a problem with the research_and_development deduction see 820_f2d_1464 9th cir glassley v commissioner tcmemo_1996_206 petitioner’s reliance on heasley v commissioner supra is misplaced although an investor need not pore over every word in a prospectus or in closing documents before making an investment he must exercise reasonable care in ascertaining basic information regarding his investment id pincite unlike the taxpayer in heasley petitioner made no effort to verify even the most basic information regarding his investment or to ensure that a competent and independent professional had done so on his behalf moreover after he made his investment in jojoba petitioner failed to monitor his investment we find that petitioner’s failure to exercise reasonable care in determining whether to invest in jojoba was negligent and that petitioner’s reliance on mr mihara for advice regarding the jojoba investment was not reasonable accordingly we hold that petitioners are liable for the addition_to_tax for negligence under sec_6653 with respect to a deficiency for of dollar_figure to reflect the foregoing decision will be entered under rule
